NOVEL CATALYST LAYER COMPOSITION FOR IMPROVED PERFORMANCE OF MEMBRANE ASSEMBLY ELECTRODE WITH IONIC LIQUID

Primary Examiner: Gary Harris 		Art Unit: 1727       July 22, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	It is noted that claims 8-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.

	
Allowable Subject Matter

Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Kongkanand et al. US 2019/0267636 discloses a membrane electrode assembly (MEA) for a polymer electrolyte membrane fuel cell (see abstract, [0001] and title).
The MEA comprising: an anodic catalyst layer comprising: carbon supported anodic catalyst particles [0033].  The anodic catalyst particles comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0020].   A cathodic catalyst layer comprising a mixture of: carbon supported cathodic catalyst particles [0033], the cathodic catalyst particles comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0020, 0041].  .
However, Kongkanand fails to teach, suggest or render obvious the [C4F9SO3] anion alone or in combination with an [MTBD] cation as argued by applicant in response filed 05/25/2021 and interview conducted on 05/20/2021.
The inventors have found the ionic liquid with 1,1,2,2,3,3,4,4,4-nonafluorobutane-1-sulfonate ([C4F9S03]) to be particularly effective at improving performance at low humidity.
 Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727